Case 3:20-cv-00594-MAB-JPG Document 37 Filed 12/17/20 Page 1 of 1 Page ID #116




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


  ROBERT CHRISTOPHER ADAMS,
  Plaintiff,

  v.                                                             Case No. 20–CV–00594–JPG

  DUPONT and
  EDWARD WALLACE,
  Defendants.

                                       JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Robert Christopher

 Adams’s Complaint against Defendants Dupont and Edward Wallace is DISMISSED

 WITHOUT PREJUDICE.



 Dated: Thursday, December 17, 2020                MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

 Approved by: s/J. Phil Gilbert
             J. PHIL GILBERT
             UNITED STATES DISTRICT JUDGE
